Citation Nr: 1129355	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  11-08 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether the appellant can be recognized as the Veteran's surviving spouse for the purposes of entitlement to Department of Veterans Affairs (VA), death benefits.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to July 1945.  He died in May 1996.  The appellant claims to be the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which determined that the appellant was not entitled to VA death benefits because she was not the Veteran's surviving spouse.  A timely Notice of Disagreement was received by VA in March 2010 and the appeal in this matter was perfected via substantive appeal received by VA in March 2011.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant's claim for DIC, death pension benefits, and accrued benefits based upon the Veteran's service-connected disabilities was received in November 2009.  As noted above, that claim was denied in a March 2010 decision.  For the purpose of lending context to the following remand instructions, a discussion of applicable basic legal principles concerning the appellant's claim is useful.

DIC benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2007); 38 C.F.R. § 3.5 (2008).
Monthly benefits are also payable to the surviving spouse of a veteran because of the veteran's non-service connected death.  38 U.S.C.A. § 1541 (West 2007); 38 C.F.R. § 3.3 (2008).

The laws and regulations governing claims for accrued benefits state that, upon the death of a veteran, his or her lawful surviving spouse may be paid periodic monetary benefits to which the veteran was entitled at the time of death, and which were due and unpaid for a period not to exceed two years, based on existing rating decisions or other evidence that was on file when the veteran died.  38 U.S.C.A. § 5121 (West 2007); 38 C.F.R. § 3.1000 (2007).  In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) concluded that for a surviving spouse to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision." The Federal Circuit noted that this conclusion comported with the decision in Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996), which stated that a consequence of the derivative nature of the surviving spouse's entitlement to a veteran's accrued benefits claim is that, without the veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application.  Id. at 1300.

An application for accrued benefits must be filed within one year after the date of death.  A claim for death pension, compensation, or dependency and indemnity compensation, by a surviving spouse is deemed to include a claim for any accrued benefits. 38 C.F.R. § 3.1000(c); see 38 C.F.R. § 3.152(b).  However, applicable law and VA regulations further stipulate that for claims filed for death benefits, a specific claim in the form prescribed by the Secretary must be filed in order for death benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2007); 38 C.F.R. § 3.152(a).

In general, under 38 C.F.R. § 3.50(a), a "spouse" is defined as a person of the opposite sex whose marriage to the Veteran meets the requirements under 38 C.F.R. § 3.1(j).  Essentially, 38 C.F.R. § 3.1(j) simply requires a marriage that was valid under the laws of the place where the parties were living when they married.

Under 38 C.F.R. § 3.50(b), a "surviving spouse" is defined as a person who was the spouse of the veteran at the time of the veteran's death, and: (1) who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse; and (2) has not remarried or has not, since the death of the veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.

The provisions under 38 C.F.R. § 3.53 clarify that temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  Additionally, the statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the veteran, then the continuity of cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53.

Under the case of Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), in cases involving claims of service connection for a veteran's cause of death, the appellant must be provided notice that consists of:  (1) a statement of the conditions, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the veteran's death based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition that is not yet service-connected.

With the foregoing principles in mind, the Board notes that it has been provided a temporary claims file which purports to include all documentation relevant to the appellant's claim.  A review of this documentation, however, indicates that the appellant has not yet been provided notice in accordance with Hupp.  This matter must be remanded so that such notice is provided.

Additionally, in a June 2011 brief, the appellant's representative argues that additional documentation and information relevant to the appellant's claim may be found in the Veteran's complete claims file.  In this regard, the appellant's representative notes that the temporary claims file provided to the Board does not include a copy of the divorce decree.  Indeed, a copy of the divorce decree is not included in the temporary claims file.  Moreover, it is likely that other documents in the complete claims file (e.g., medical treatment records, psychiatric records, counseling records, previous lay submissions from the Veteran and his spouse) are relevant and contain additional information as to the status of the appellant's marriage and the reasons for her divorce and separation from the Veteran.  Under the circumstances, if a copy of the appellant's decree of divorce from the Veteran is not included in the Veteran's claims file, efforts should be made by the RO to obtain a copy of it.  After a copy of the divorce decree has been obtained and associated with the claims file, the RO should also associate the temporary claims file, and then provide the entire claims file to the Board for its review in this appeal.

Further, the Board notes that the appellant does not appear to dispute that she and the Veteran were divorced in May 1975.  In her March 2011 substantive appeal, however, she asserts that she and the Veteran continued to hold themselves out to the public as husband and wife and maintained a close relationship, even after their divorce.  She claims that she views herself "as married with any separation [being] due to actions of the Veteran."  In this regard, she asserts that her "separation was due to the Veteran's disabilities."

Given these bare assertions and with the foregoing legal principles in mind, efforts should also be made to contact the appellant and request additional evidence as to:  (1) whether the appellant and the Veteran ever re-married after their May 1975 divorce, and if so, the date on which they re-married; (2) whether the appellant and the Veteran remained married at the time of the Veteran's death in May 1996; (3) whether the appellant and the Veteran ever lived together after their May 1975 divorce, and if so, the dates during which they lived together; and (4) the circumstances and reasons for the appellant's divorce from the Veteran in May 1975.  All evidence received in this regard should also be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  A letter should be sent to the appellant explaining, in terms of Hupp v. Nicholson, the need for additional evidence regarding the claim on appeal.  This letter should include:  (1) a statement of the conditions, if any, for which the Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate such a claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service-connected. See Hupp, 21 Vet. App. at 352-53.
2.  The appellant should be advised to provide any additional evidence as to:  (1) whether the appellant and the Veteran ever re-married after their May 1975 divorce, and if so, the date on which they re-married; (2) whether the appellant and the Veteran remained married at the time of the Veteran's death in May 1996; (3) whether the appellant and the Veteran ever lived together after their May 1975 divorce, and if so, the dates during which they lived together; and (4) the grounds for the appellant's divorce from the Veteran in May 1975.

If a copy of the decree of the appellant's divorce from the Veteran is not already associated with the claims file, the appellant should also be requested to provide a copy of it.

All evidence received in this regard should be associated with the claims file.

3.  Then, the temporary claims file previously provided to the Board should be associated with the Veteran's complete claims file.

4.  After completion of the above development, the appellant's claim of entitlement to DIC, death pension benefits, and accrued benefits based upon the Veteran's service-connected disabilities should be readjudicated.  If the determination remains adverse to the appellant, she and her representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



